DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/12/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application no. 16348656 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the curved portion" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the curved shape" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyagawa et al. (US 10631930), cited previously. 
Regarding claim 1, Miyagawa discloses a device for laser thermal ablation (abstract, an ablation system capable of suppressing heat damages to the lumen intima), the device comprising: an outer tubular structure 234 having a closed terminal end 225 (Fig. 12, column 26 lines 48-49, a tubular member is provided in the in-side tube in such a manner as to surround the outside of the diffusion member); an inner tubular structure 227 positioned in the outer tubular structure and the inner tubular structure having a side wall with a terminal end and the inner tubular structure defining an inner volume (Fig. 12, column 26 lines 48-49, a tubular member is provided in the in-side tube in such a manner as to surround the outside of the diffusion member), wherein a first coolant circulation gap 230 is formed between the outer tubular structure and the 
Concerning claim 2, Miyagawa discloses the diffuser has at least one helically shaped or undulated portion (Fig. 12, column 26 lines 30-38, 48-55, The diffusion member is a columnar shaped member and the length in the axial direction is shorter than the length in the axial direction of the balloon. The diffusion member allows transmission of laser light emitted from a distal end surface of the optical fiber and also diffuses the laser light in such a manner that the travel direction of the laser light is changed, i.e., from the axial direction to a direction crossing the axial direction, A quartz-based glass and the like are adopted as the diffusion member, a tubular member is provided in the in-side tube in such a manner as to surround the outside of the diffusion member).
With respect to claim 3, Miyagawa discloses at least one portion with the curved shape of the diffuser 233 winds around a longitudinal axis of the device (Fig. 12, column 26 lines 50-55, The tubular member 234 is a cylindrical tube-shaped member in which the distal end side and the proximal end side, i.e., a distal tip 225 side and a hub 223 side, are sealed and covers the distal end surface 232 of the optical fiber 229 and the outside of the diffusion member).
Regarding claim 4, Miyagawa discloses the diffuser 233 236 has a rectilinearly shaped proximal portion 233, and a helically shaped or undulated distal portion 236, the rectilinearly shaped proximal portion being adjacent to the optical fiber (column 26 lines 
Concerning claim 5, Miyagawa discloses the diffuser 233, 236 comprises a core and a sheath surrounding the core (column 26 lines 38-41, A quartz-based glass and the like are adopted as the diffusion member), at least one of the core and the sheath diffusing to a wavelength of the electromagnetic radiation propagating in the light guide (Fig. 14, column 27 lines 4-6, The reflective layer is present on the inner surface side facing the diffusion member and the sealed distal end side).
With respect to claim 6, Miyagawa discloses the core is made of a material transparent to the wavelength of the electromagnetic radiation propagating in the light guide  (column 26 lines 38-41, A quartz-based glass and the like are adopted as the diffusion member) and the sheath is made of a material diffusing to the wavelength of the electromagnetic radiation propagating in the light guide (Column 27 lines 1-6, The reflective layer contains a metal or the like which reflects laser light and, for example, is formed by forming gold plating on the inner surface side of the resin layer).
Regarding claim 7, Miyagawa discloses the core is made of a material diffusing to the wavelength of the electromagnetic radiation propagating in the light guide and the sheath is made of a material transparent to the wavelength of the electromagnetic radiation propagating in the light guide; or the core is made of a material diffusing to the 
Concerning claim 8, Miyagawa discloses the closed terminal end of the outer tubular structure is closed by a closing element, wherein: the closing element is made of a material diffusing to a wavelength of the electromagnetic radiation propagating in the light guide; or the closing element (sealed distal end side) has a surface 236 reflecting toward an inside of the device (Column 27 lines 1-6 The reflective layer contains a metal or the like which reflects laser light and, for example, is formed by forming gold plating on the inner surface side of the resin layer. The reflective layer is present on the inner surface side facing the diffusion member and the sealed distal end side).
With respect to claim 9, Miyagawa discloses a temperature sensor associated with the outer tubular structure (column 27 lines 36-37, a temperature sensor may be provided on the outer wall).
Regarding claim 10, Miyagawa discloses an optical-hydraulic connection comprising a multiple flexible tube Figs. 12, 14, , the multiple flexible tube forming a first cooling channel 226 for supplying a coolant, a second cooling channel 228  for removing the coolant from the device, and an optical channel 234, the a light guide being housed in the optical channel (Figs. 11, column 26 lines 65-67, column 27 lines 67, column 28 lines 1-6, the tubular member, a reflective layer is laminated on the inside 
Concerning claim 11, Miyagawa discloses an apparatus for laser thermal ablation (abstract, an ablation system capable of suppressing heat damages to the lumen intima), a device comprising: an outer tubular structure 234 , an inner tubular structure 227 and a light guide 42, the outer tubular structure 234 having a closed terminal end 225 (Fig. 12, column 26 lines 48-49, a tubular member is provided in the in-side tube in such a manner as to surround the outside of the diffusion member); an inner tubular structure 227 positioned in the outer tubular structure and the inner tubular structure having a side wall with a terminal end and the inner tubular structure defining an inner volume (Fig. 12, column 26 lines 48-49, column 27 lines 4-6, a tubular member is provided in the in-side tube in such a manner as to surround the outside of the diffusion member, The reflective layer is present on the inner surface side facing the diffusion member and the sealed distal end side), wherein a first coolant circulation gap 230, 231  is formed between the outer tubular structure 234 and the inner tubular structure 227 (column 26 lines 4-7, In the vicinity of the distal tip of the in-side tube, openings penetrating the peripheral wall of the in-side tube are provided); a light guide 42 being housed in the inner volume of the inner tubular structure (column 25 lines 3-4, An in-side tube and an optical fiber are inserted into and passed through the shaft), the light guide 42 comprising an optical fiber 229 and a diffuser 233, 236 optically coupled to a 
With respect to claim 12, Miyagawa discloses comprising one or more of the following components: a pump for circulation of a coolant; a flow meter, meter configured to detect a coolant flow rate; a pressure sensor configured to detect a pressure of the coolant in at least one point of the cooling circuit; a tank for feeding the coolant to the device (column 27 lines 67-column 28 lines 1-4, the fluid returning unit has a tank storing a fluid and supplies a fluid to the in port at a desired flow amount and pressure from the tank by a driving force of a pump. The fluid flowing out of the out port may be returned into the tank or may be discarded as a waste fluid); a tank for collecting the coolant from the device (column 27 lines 67-column 28 lines 1-4, The fluid returning unit has a tank storing a fluid and supplies a fluid to the in port at a desired flow amount and pressure from the tank by a driving force of a pump. The fluid flowing out of the out port may be returned into the tank or may be discarded as a waste fluid); a tank for storing and recirculating the coolant; a member for removing heat from the coolant.
Regarding claim 13, Miyagawa discloses the temperature sensor is housed inside the outer tubular structure (column 27 lines 36-37, a temperature sensor may be provided on the outer wall or the like of the in-side tube).
Concerning claim 14, Miyagawa discloses the distal end of the optical fiber is located adjacent to the diffuser (column 26 lines 41-47, The diffusion member is connected to the optical fiber to be integrated therewith and is rotatable or slidable with the optical fiber in the internal space of the in-side tube. The diffusion member may be 
With respect to claim 15, Miyagawa discloses the body is in contact with the distal end of the optical fiber (column 26 lines 41-47, The diffusion member is connected to the optical fiber to be integrated therewith and is rotatable or slidable with the optical fiber in the internal space of the in-side tube. The diffusion member may be not only one which changes the travel direction of the laser light by refraction but one which changes the travel direction of the laser light by reflection).
Regarding claim 16, Miyagawa discloses an outer tubular structure 234 having a closed terminal end 225 (Fig. 12, column 26 lines 48-49, a tubular member is provided in the in-side tube in such a manner as to surround the outside of the diffusion member);
an inner tubular structure 227 positioned in the outer tubular structure and the inner tubular structure having a side wall with a terminal end and the inner tubular structure defining an inner volume (Fig. 12, column 26 lines 48-49, a tubular member is provided in the in-side tube in such a manner as to surround the outside of the diffusion member), wherein a first coolant circulation gap 230 is formed between the outer tubular structure and the inner tubular structure (column 26 lines 4-7, In the vicinity of the distal tip of the in-side tube, openings penetrating the peripheral wall of the in-side tube are provided);
a light guide 42 housed in the inner volume of the inner tubular structure, the light guide comprising an optical fiber and a diffuser optically coupled to a distal end of the optical fiber (column 25 lines 3-4, An in-side tube and an optical fiber are inserted into 
Concerning claim 17, Miyagawa discloses the body comprises another curved portion located adjacent to the curved portion (Fig. 12, column 26 lines 30-38, 48-55, 
With respect to claim 18, Miyagawa discloses the diffuser is in contact with the distal end of the optical fiber, the diffuser directing the electromagnetic radiation in at least a lateral direction (column 26 lines 41-47, The diffusion member is connected to the optical fiber to be integrated therewith and is rotatable or slidable with the optical fiber in the internal space of the in-side tube. The diffusion member may be not only one which changes the travel direction of the laser light by refraction but one which changes the travel direction of the laser light by reflection).
Regarding claim 19, Miyagawa discloses the at least one portion with the curved shape of the diffuser winds around a longitudinal axis of the device (Fig. 12, column 26 lines 50-55, The tubular member 234 is a cylindrical tube-shaped member in which the distal end side and the proximal end side, i.e., a distal tip 225 side and a hub 223 side, are sealed and covers the distal end surface 232 of the optical fiber 229 and the outside of the diffusion member).
Concerning claim 20, Miyagawa discloses the closed terminal end of the outer tubular structure is closed by a closing element (Column 27 lines 1-6 The reflective .
Response to Arguments
Applicant's arguments filed 12/12/2020 have been fully considered but they are not persuasive. Examiner finds that Miyagawa discloses wherein the diffuser 233, 236  is at least partially made of a material diffusing to electromagnetic radiation conveyed by the optical fiber, and the diffuser has a body having at least one portion with a curved shape having a curved axis (Fig. 12, column 26 lines 30-38, 48-55, The diffusion member is a columnar shaped member and the length in the axial direction is shorter than the length in the axial direction of the balloon. The diffusion member allows transmission of laser light emitted from a distal end surface of the optical fiber and also diffuses the laser light in such a manner that the travel direction of the laser light is changed, i.e., from the axial direction to a direction crossing the axial direction, A quartz-based glass and the like are adopted as the diffusion member, a tubular member is provided in the in-side tube in such a manner as to surround the outside of the diffusion member), the at least one portion comprising the material diffusing the electromagnetic radiation conveyed by the optical fiber (column 26 lines 41-47, The diffusion member is connected to the optical fiber to be integrated therewith and is rotatable or slidable with the optical fiber in the internal space of the in-side tube. The diffusion member may be not only one which changes the travel direction of the laser .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792